Name: 85/65/EEC: Commission Decision of 18 December 1984 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: 1985-02-02

 Avis juridique important|31985D006585/65/EEC: Commission Decision of 18 December 1984 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 030 , 02/02/1985 P. 0018 - 0018*****COMMISSION DECISION of 18 December 1984 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) (85/65/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas the Commission, by Decision 80/776/EEC (1), as amended by Decision 80/920/EEC (2), authorized the United Kingdom to introduce intra-Community surveillance in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries other than ACP States (3), and put into free circulation in the other Member States; Whereas the Commission, by Decision 84/21/EEC (4), extended the abovementioned surveillance to 31 December 1984; whereas on 19 November 1984 the Government of the United Kingdom submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1985; Whereas the circumstances which led the Commission to adopt Decision 80/776/EEC persists, namely: the need to ensure the effectiveness of the commercial policy measures which the United Kingdom has to implement in respect of imports of bananas originating in certain third countries other than ACP States in order to fulfil the requirements of Protocol 4 to the LomÃ © Convention; Whereas, in these circumstances and without prejudice to a review of the situation, authorization should be given to the United Kingdom to extend the intra-Community surveillance to imports of the products in question, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision 80/776/EEC, as amended by Decision 80/920/EEC is hereby extended to 31 December 1985, without prejudice to a review of the situation. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 18 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 224, 27. 8. 1980, p. 15. (2) OJ No L 261, 4. 10. 1980, p. 19. (3) Bolivia, Canada, Colombia, Costa Rica, Cuba, El Salvador, Ecuador, United States, Guatemala, Nicaragua, Panama, Philippines, Dominican Republic, Venezuela, Honduras, Haiti, Mexico. (4) OJ No L 20, 25. 1. 1984, p. 17.